MEMORANDUM *
In light of the answer given to the question certified to the Supreme Court of California, Myers v. Phillip Morris Cos., 239 F.3d 1029 (9th Cir.2001), this case is REMANDED to the United States District Court for further proceedings consistent with the California Supreme Court’s holdings in the cases of Myers v. Philip Morris Cos., 28 Cal.4th 828, 123 Cal.Rptr.2d 40, 50 P.3d 751 (Cal.2002), and Naegele v. R.J. Reynolds Tobacco Co., 28 Cal.4th 856, 123 Cal.Rptr.2d 61, 50 P.3d 769 (Cal.2002).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.